Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a bioreactor system that includes a manifold assembly, said manifold assembly comprising an upper manifold and a lower manifold, said lower manifold having a lower end extending into said reservoir container; a holder, said holder being contained within said manifold assembly, and said holder holding a plurality of fiber assemblies that are suitable for cells to grow on; and a circulation system for causing the liquid medium to flow through said lower manifold and said fiber assemblies and said upper manifold and the fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture.
For claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a bioreactor system that includes fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture.
For claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a reservoir container for holding a liquid medium; a manifold assembly, said manifold assembly comprising an upper manifold and a lower manifold, said lower manifold having a lower end extending into said reservoir container; a holder, said holder being contained within said manifold assembly, said holder holding a plurality of fiber assemblies that are suitable for cells to grow on; and a circulation system for causing the liquid medium to flow through said lower manifold and said fiber assemblies and said upper manifold, wherein the liquid medium flows through a sequence that comprises (a) one of said fiber assemblies, wherein said one of said fiber assemblies comprises a plurality of solid fibers that are joined to others of said solid fibers at crossing points with others of said solid fibers, followed by (b) an open region in which the liquid medium flows generally perpendicular to said one of said fiber assemblies through space not occupied by any solid object, wherein said sequence repeats itself a plurality of times along a direction of flow of the liquid medium, wherein said fiber assemblies are held in said holder such that said fiber assemblies do not touch any neighboring one of said fiber assemblies under static conditions and do not touch any neighboring one of said fiber assemblies under conditions of flow of the liquid medium during cell culture, wherein an internal cross-sectional dimension of said lower manifold below said holder, an internal cross-sectional dimension of said upper manifold above said holder, and an internal cross-sectional dimension of said holder are all substantially equal to each other, and wherein a side-to-side dimension of said fiber assembly is larger than a corresponding inside dimension of said holder, and said side-to- 49Attorney Docket Number: (3DBio 001.6-3.0) side dimension of said fiber assembly is smaller than a corresponding inside dimension of said manifold assembly in which said holder resides; seeding cells onto said fiber assemblies; operating said circulation system under conditions appropriate for the cells to multiply into a plurality of cultured cells; and harvesting the cultured cells from said bioreactor.
The closest prior art is Amiot (US 5,416,022 A) which discloses a cell culture that uses a cell culture surface such as a mesh, but does not teach or fairly suggest the manifold and fiber assembly arrangement of the claimed invention.
The next closest prior art is Robbins et al. (US 2006/0110822 A1) discloses a cell culture device with a scaffold, but Robbins does not teach or fairly suggest the claimed inventions.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799